Title: To Thomas Jefferson from Simon Didama, 17 February 1804
From: Didama, Simon
To: Jefferson, Thomas


               
                  Dear Sir!
                  Oldenbarneveld February 17th. 1804.
               
               how my Friends their hearts and mine did rejoice as soon we were informed of the happy event taken place into the city of New-Orleans, and Louisiana. in taking possession of that country in such a Pacificq and Amiable manner, an event dear Sir! on which every one whose heart beats for the well-being of this Country, and all the Friends of Humanity and Liberty have great reason to rejoice, and to be thankfull towards your Administration, and a Government who are always endeavouring to devote their best and properest means for the good and best Intrest of this Happy, blessed, and beloved Country.
               Notwithstanding dear Sir! after this all has happened, how glad should We all have been to receive an answer from you, on Thomas Paine, Esqr. on Our plan we did take the Liberty in sending it over, inclosed on your address the Seventeenth day of October last. because my Friends and I, are left in an Uncertainty at present, not knowing what to do, or not, till we should be informed there could be a good chance in settling that country (Louisiana) with Sober, honest, and Industrious People who are willing to spend their life time under the influence and Protection of this Government; the best and happiest we have reason to suppose, for Human beings upon this Globe.
               We Humbly beseech you Dearest Sir! as a true beloved Friend, and Father of your Country, once more to be so generous in sending the inclosed to Thomas Paine, Esqr. the obligations and respect we should be under will be answered by us with blessings of gratitude. and if it is in your power Dear Sir! (as we really believe it is) to assist us in our undertakings, please to be so kind to inform us what proper means we shall have to pursue, and if there may be any need for us in coming to the City of Washington, in order to know what arrangements, plans, divisions or terms on which the Lands we have in view may be made, or Sold. we Humbly pray to inform us of it, as soon it is possible. I shall be ready to come immediately on the first information we shall receive and if our undertaking may succeed, as we are sure it shall, on account of the great and extensive correspondence, Friends, and acquintances we have in Holland, and in these Republicq. it would be a great and sattisfactory improvement not only for this country but also for those who wish to deal and join with us in our object, on which with all the Ambition due on such an undertaking we immediately will begin to take at hand, and heart, all possible means we shall have in our power, in order to have the Lands cleared, and settled with such individuals, who with their industry may live very happy and contented on it.
               reason Why we insist and are so desirous to get an answer from you on Thomas Paine, Esqr. is this; because if our object could be obtained, some of us should be inclined to proceed to Europe, as soon as possible; in order to get settlers from there, while on the other hand some of us should be willing to go immediately unto the spot, to have improvements made, on account we are so far ready with our Plan, that if it may succeed, our Friends can have in the course of two months Hundred hands ready to clear Lands, and building Log-houses to receive a great number of Families from our native country.
               With all the Honour and respect due to your Honorable and worthy Character, besides the high Station you hold in these Republicq. and after recommanding myself into your Friendship and Esteem,
               I remain Dear Sir! your most Humble and Obedient Servant
               
                  Simon Didama 
               
               
                  My address Simon Didama, phisician at Oldenbarneveld (Town of Trenton) near Utica, County of Oneida, State of New-york.
                  NB I do know there are a great number of French inhabitants into Louisiana. I am acquinted with that language, so it may be there a great service to me.
               
            